Citation Nr: 0638689	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-21 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
December 1991.  He received the Combat Infantry Badge and the 
Parachute Badge, among other decorations and medals.  

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
declined to reopen the veteran's claim for service connection 
for a back disability.  The RO issued a notice of the 
decision in August 2002, and the veteran timely filed a 
Notice of Disagreement (NOD) in January 2003.  Subsequently, 
in June 2003 the RO provided a Statement of the Case (SOC), 
and thereafter, in July 2003, the veteran timely filed a 
substantive appeal.  In September 2004, the RO issued a 
Supplemental Statement of the case, which reopened the 
veteran's back disability claim but denied the claim on the 
merits.

The veteran initially had requested a hearing on this matter, 
but subsequently withdrew that request in May 2004.  On 
appeal in November 2005, the Board also reopened the 
veteran's service connection claim for a back disability and 
remanded the case for further development, to include 
providing a VA orthopedic examination by a clinician other 
than the one who performed the June 2004 VA spine exam.  

The Board finds that the RO complied with the November 2005 
Remand directive, see Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders), however, 
the Board determines that additional development is required, 
and therefore the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  A summation of the relevant evidence is set forth 
below.  




a. Factual Background
The veteran's June 1988 Report of Medical Examination for 
Enlistment contains a normal clinical evaluation of the 
spine, and in his accompanying Report of Medical History, the 
veteran indicated that he had no recurrent back pain.  

A November 1989 Screening Note of Acute Medical Care 
discloses that the veteran complained of lower back pain that 
had existed for a period of one month.  He conveyed that he 
felt discomfort in the spine and constant pain.  The veteran 
stood erect and had a smooth gait.  The examiner assessed him 
as having mechanical low back pain, and recommended Motrin 
and subsequent follow-up.  The veteran's other service 
medical records (SMRs) are negative of any complaints of or 
treatment for a low back injury or pain.

After the veteran's discharge from active service, he 
submitted to a Persian Gulf War Registration examination by 
Dr. R.S.G. in September 1994.   This report indicates that 
the veteran's back was nontender, but that he had pain in the 
lumbar area with back extension.  X-rays interpreted by S.J. 
disclosed biomarginal lipping of the upper lumbar vertebral 
bodies and an increased lumbosacral angle.  Other structures 
appeared normal and there was no evidence of trauma.  Dr. 
R.S.G. diagnosed the veteran with a chronic lumbosacral 
strain, and stated that this had been first diagnosed in 
1991.  (As noted above, the veteran was discharged from 
service in December 1991.)

An August 2001 private medical report indicates that the 
veteran had chronic low back pain, which began during his 
active service.  A September 2001 note conveys that the 
veteran experienced low back pain since 1991.  

March 2002 private medical notes indicate the veteran's 
complaint of constant low back pain and his reported history 
of an injury during active service.  The examiner offered no 
opinion as to the etiology of the veteran's back disability.          

In June 2004, the veteran submitted to a VA examination by 
Dr. J.B.R., who reviewed the claims file.  The veteran 
reported having low back trouble beginning in service in 1989 
after parachute jumping.  The veteran had minimal treatment 
at that time, but continued to have pain intermittently with 
the parachute jumping.  He had back X-rays in 1995, which 
reflected minimal changes.  The veteran reported taking 
Vicodin and rated the pain severity as 8 out of 10.  

After an essentially normal physical examination, Dr. J.B.R. 
assessed the veteran as having chronic lumbosacral sprain, 
with moderate symptoms and minimal disability.  He determined 
that it seemed less likely than not that the current back 
problem was an expression of the difficulty he had during 
service in 1989.  Dr. J.B.R. provided no further rational for 
this assessment. 

In March 2006, the veteran submitted to another VA 
examination.  He indicated that he had injured his back while 
parachuting and that medics had diagnosed him with a bruise 
and back strain due to his bayonette hitting his low back.  
The veteran had received no treatment or physical therapy for 
this injury, and he indicated that his back got better, but 
that the low back pain would come and go.  He further stated 
that he was seen in sick call later on two occasions and 
received the same diagnosis.  Post-service, the veteran 
reported that he began having constant back pain in 1992 and 
he had been taking Vicodin to control his pain.

A physical examination revealed normal curvature of the 
lumbar spine, which was nontender on palpitation.  An MRI 
revealed no evidence of a compression fracture, but slight 
narrowing at the L5-S1 interspace.  The other interspaces 
were intact and the veteran had minimal to moderate anterior 
osteophytes at the L2 and L3 vertebral bodies.  The 
radiologist, Dr. P.B., determined that the veteran had multi-
level degenerative disc disease (DDD) changes with the 
presence of significant disc protrusion at L3-L4, L4-L5 and 
L5-S1 levels and mild compression of the canal sac.  Based on 
these data, the VA examiner diagnosed the veteran with multi-
level DDD of the lumbar spine, and stated that the current 
low back disability was less likely than not related to his 
in-service injury.  He provided no further rational for this 
opinion.  

In a June 2006 addendum the VA examiner again conveyed that 
during service, the veteran had consulted with a physician on 
one occasion for low back pain after a parachute jump, which 
was diagnosed as a "bruise".  He received no treatment for 
this ailment at this time, and the veteran did get better.  
The veteran indicated that he had visited sick call on two 
other occasions for the same malady.  

Based on this evidence, the examiner reiterated his previous, 
March 2006 opinion that the veteran's current low back 
disability was less likely than not related to the in-service 
parachute jumps.  He indicated that the evidence of record 
was too sparse to relate his current low back disability to 
the in-service parachute jumps and that a bruise would not 
cause the current low back problem.

b. Discussion
The Board comments that the unfavorable opinions contained in 
the June 2004 and March 2006 VA medical examination reports 
are inadequate for the purposes of deciding the instant claim 
because, although they clearly indicate that the veteran's 
current back disability was less likely than not related to 
his in-service back injury, neither provides any rational for 
such a conclusion.  In addition, while the VA examiner's June 
2006 addendum likewise clearly contains an opinion 
unfavorable to the veteran's claim, the rational provided by 
a physician assistant is suspect.  Specifically, the VA 
examiner explained that "[a] bruise would not cause the 
current low back condition," but the veteran's relevant SMR 
relating to the low back pain treatment does not indicate 
that he had a bruise, but instead contains a diagnosis of 
mechanical low back pain.  The service personnel records show 
that the veteran received the Combat Infantry Badge and the 
Parachute Badge.  Thus, his history of multiple parachute 
jumps during service resulting in some back trauma is not in 
dispute.  Therefore, the Board questions the reliability or 
accuracy of the VA examiner's conclusion, as he appears not 
to have based it on a complete review of the service 
personnel and medical records.  

Moreover, the Board determines that further development of 
the record must occur with respect to the possible chronicity 
of this disability during service and any continuation of 
symptomatology shortly thereafter  Less than three years 
after the veteran's discharge, Dr. R.S.G., in September 1994, 
diagnosed the veteran with a chronic lumbosacral strain, and 
the veteran has consistently maintained that he has 
continuously experienced back pain since active service for 
which he continues to take Vicodin.  It is pertinent to note 
that alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his claim from all 
time periods.  The veteran has indicated 
that he has been prescribed pain 
medications, to include Vicodin, over 
many years.  The RO should advise the 
veteran to submit any evidence, to 
include lay statements or previous drug 
prescriptions that would corroborate this 
account, with specific emphasis on 
evidence dated in close proximity to his 
1991 discharge.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran has repeatedly referenced that he 
received
treatment for his back injury on a total of three 
occasions 
during his active service, but the SMRs of record 
reflect 
only one such treatment.  The RO should make an 
attempt to 
attain any other existing SMRs, or morning or sick 
call reports, from the National Personnel Records 
Center (NPRC) or any other appropriate records 
depository.  If the NPRC or any other appropriate 
records depository finds that no such records are 
available, it should so indicate and further convey 
that additional efforts to locate such 
records would be futile.

3. The veteran must be afforded an orthopedic VA 
orthopedic examination, by a clinician other than 
the physician assistant and physician who performed 
the June 2004 and March 2006 examinations, 
respectively, for the purpose of determining 
whether his current back disability is linked to 
in-service back trauma.

The claims file and a copy of this remand 
must be provided to the clinician 
assigned to perform the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the in-service confirmation of 
multiple parachute jumps by the service 
personnel records, the in-service 
diagnosis of mechanical back pain, and 
the post-service evidence of chronic 
recurrent back pain and X-ray 
abnormalities beginning within a few 
years of service; obtaining a history 
from the veteran (to include treatment 
and medication history), the physical 
examination, and any l tests or studies 
that are deemed necessary, the clinician 
is requested to answer the following 
question:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's current low back 
disability is causally linked to any 
finding recorded during service or 
to an in-service back injury, to 
include any trauma sustained as the 
result of multiple parachute jumps?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a thorough rationale for any opinion 
expressed.  The clinician is advised that 
if a conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide the veteran an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).







